COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


FRANK ANTONIO SIMONETTI,                          §
                                                                      No. 08-11-00382-CR
                               Appellant,         §
                                                                         Appeal from the
v.                                                §
                                                                 34th Judicial District Court
                                                  §
THE STATE OF TEXAS,                                                  of El Paso County, Texas
                                                  §
                                Appellee.                              (TC# 20110D02096)
                                                  §

                                  MEMORANDUM OPINION

       Frank Antonio Simonetti attempts to appeal his convictions of indecency with a child

(Counts I, II, and III). Finding that Appellant did not timely file his notice of appeal, we dismiss

the appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). The record before us reflects that sentence was

imposed in open court on November 3, 2011. Appellant did not file a motion for new trial.

Therefore, his notice of appeal was due to be filed December 3, 2011, thirty days after the date

sentence was imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Pursuant to Rule 26.3, a

court of appeals may grant an extension of time to file notice of appeal if the notice is filed

within fifteen days after the last day allowed and, within the same period, a motion is filed in the

court of appeals reasonably explaining the need for the extension of time. TEX.R.APP.P. 26.3;

Olivo, 918 S.W.2d at 522. Appellant filed his notice of appeal and a motion for extension of

time on December 22, 2011. Because both the notice of appeal and the motion for extension of

time are untimely, we dismiss the appeal for want of jurisdiction.
                                              GUADALUPE RIVERA, Justice
February 1, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)




                                                 2